PER CURIAM.
Maduabuchuku Iroh appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. As the record does not conclusively refute appellant’s sworn claim that his counsel was ineffective for misadvising him that duress was not a defense in his case, we remand for an evidentiary hearing. Fla.R.App.P. 9.141(b)(2)(D); see State v. Nieto, 761 So.2d 467 (Fla. 3d DCA 2000); Fla.Stat. Jury Instr. (Crim.) 3.04(i). We express no opinion on the ultimate merits but conclude that appellant’s sworn allegations are sufficient to call for an evidentia-ry hearing.
Reversed and remanded for further proceedings consistent herewith.